Citation Nr: 0605093	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-20 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for urinary 
incontinence as a result of VA treatment in 1990 and in 1998.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran served on active military duty from November 1954 
to November 1958.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

The Board in September 2004 remanded the case for a requested 
Travel Board hearing.  That hearing was afforded the veteran 
at the RO in April 2005, and a transcript of the hearing is 
contained in the claims folder.  The Board in June 2005 again 
remanded the case for additional development.  The case 
returns to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since the veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for incontinence in May 
2001, the version of 38 U.S.C.A. § 1151 enacted by § 422(a) 
of Pub. L. No. 104-204, which became effective October 1, 
1997, applies to his claim.  See VAOPGCPREC 40-97.

Effective from October 1, 1997, 38 U.S.C.A. § 1151 (West 
2002) provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable 
. . .

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  38 C.F.R. § 3.361(c)(1) 
(2005); see also 38 C.F.R. § 3.358(c)(1) (2005).  

The veteran has alleged that as a result of numerous VA 
treatments over years, inclusive of  from a hernia surgery in 
1990, and multiple other treatments from 1998 to the present, 
he suffers from urinary incontinence with dribbling 
necessitating the wearing of absorbent pads.  The medical 
record reflects that the veteran has undergone multiple VA 
treatments and procedures since 1998 for urethral stricture, 
blockage, or scarring, and impairments of urinary flow.  
These VA procedures have included multiple catheterizations, 
a urethrotomy in June 1999, and surgery with circumcision and 
implantation of foreskin for repair of scar tissue in 
February 2000.  These medical records are contained in the 
claims folder.  

The veteran has alleged that one treating physician at VA was 
excessively forceful in insertion or removal of a urethral 
catheter, causing urethral damage which resulted in the 
current incontinence.  He has also alleged more generally 
that genitourinary treatment received from VA facilities 
precipitated his current condition.  As noted above, for the 
veteran to be granted benefits pursuant to 38 U.S.C.A. 
§ 1151, there is required a showing that the claimed 
condition was the result of VA carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination 
associated with treatment of the veteran's genitourinary 
system; or an event not reasonably foreseeable in the course 
of that treatment.

Pursuant to Board remand instructions in June 2005, the 
veteran was afforded a VA examination in July 2005 to address 
any causal association between the above-noted VA hernia 
surgery in 1990 and VA treatment from 1998 to the present.  
The examiner carefully reviewed the veteran's medical record 
and examined the veteran.  Unfortunately, the examiner was 
unable to provide a medical opinion regarding any causal 
association between the veteran's VA medical treatments and 
his urinary incontinence without resort to speculation, and 
suggested that evaluation be conducted by a board-certified 
urologist if an opinion is required.  Since an opinion is 
required in this case, in light of the absence of any medical 
opinion addressing this question, remand is required for a 
further VA examination, this time by a board-certified 
urologist.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is AGAIN remanded, this time for the 
following:

1.  The, veteran should be afforded a 
VA genitourinary examination by a 
board-certified urologist or other 
qualified physician, to address the 
nature and etiology of any current 
urinary incontinence, particularly as 
related to VA treatment.  The claims 
folder must be provided to the 
examiner for review for the 
examination.  Any necessary studies 
and non-invasive tests should be 
conducted.  The examiner should 
review the veteran's history of 
treatments, surgeries, and 
hospitalizations at VA facilities for 
unguinal hernia, urethral blockage, 
urethral scarring, and other 
disorders of the renal system, 
bladder, or urinary tract, and answer 
the following:  

A.  Does the veteran have 
urinary incontinence, and if so 
what is the nature of that 
disorder?
 
B.  If incontinence is found, 
is it at least as likely as not 
that VA carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on 
the part of the Department in 
furnishing the hospital care, 
medical or surgical treatment, 
or examination associated with 
any VA treatment, including 
particularly treatment of the 
veteran's genitourinary system; 
or an event not reasonably 
foreseeable in the course of 
that treatment, cause the 
veteran's incontinence or 
permanently increase the 
severity of incontinence?  In 
answering these questions, the 
examiner should in particular 
address the VA hernia surgery 
performed in 1990, and VA 
treatments and procedures since 
1998, including for urethral 
stricture, blockage, or 
scarring, and impairments of 
urinary flow.  

The examiner should explain the 
bases for all opinions 
provided.  All findings and 
conclusions must be based on 
the objective medical evidence, 
and cannot be based on 
speculation or the veteran's 
unsubstantiated history of 
actions taken or not taken by 
VA in the course of treatment.  
If the examiner cannot answer 
the questions posed without 
resort to medically unsupported 
speculation, the examiner 
should so state.  

2.  If the urologist fails to provide 
the requested opinions and does not 
provide a medically-based explanation 
as to why providing such opinions 
without resorting to speculation 
would be impossible, then the claims 
file should reflect the medical 
conclusion that no opinion can be 
reached.  If the examiner recommends 
additional testing, that should be 
conducted prior to entry of a 
decision in this case. 

3.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
adverse to the veteran, he must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


